DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Cui, et al. application filed with the Office on 6 November 2019.

Claims 1-18 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 20 April 2020, is acknowledged and has been entered.

Priority
The present application claims priority to a US Provisional Patent Application, 62/757,055, which was filed on 7 November 2018. Therefore, the effective filing date of the present application is 7 November 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 6 November 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	

Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP §2111.01 IV A).  Applicant has provided such explicit definitions in the specification,  under the section labeled “II. Summary of Terms” from page 6-8.  Therefore, where the defined terms appear in the claims, they will be interpreted under the broadest reasonable interpretation controlled by the provided explicit definitions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations recite in claim 17 are already recited in instant claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by R. Samba, et al. (“Application of PEDOT-CNT Microelectrodes for Neurotransmitter Sensing”, Electroanalysis, 26(3): p. 548-555, March 2014; hereinafter, “Samba”) in view of a US Patent Application Publication to Kipke, et al. (US 2013/0090542 A1; hereinafter, “Kipke”).

[a] method for determining dopamine concentration”).  Samba teaches measuring current levels resulting from square wave voltammogram for different dopamine concentrations (Figure 2B; which reads upon, “measuring current level in response to square wave voltammetry”).  Further, Samba teaches a composite material PEDOT-CNT for neurotransmitter sensing (last ¶, 1 Introduction, p. 549; which reads on “the coated electrode comprises a coating of poly 3,4 ethylene dioxythiophene (PEDOT) doped with negatively charged carbon nanotube (CNT)”).  Additionally, Samba teaches measurement of various concentrations of dopamine under controlled conditions (Figure 2B), which may be used to fabricate a calibration curve (Figure 3); it is well known to those of ordinary skill in the art that calibration curves may be utilized to determine the concentration of unknown solutions (which reads upon the recited limitation, “comparing the measured current level to a control current level to determine the dopamine concentration at the target location”).
The Samba reference does not explicitly teach “a target location in neural tissue” or “a coated electrode of a neural probe implanted at the target location”; however, Samba does recognize that microelectrodes are required to enable safe insertion into brain tissue and measurements with high lateral resolution (10th ¶, 1 Introduction, p. 549).
Kipke discloses an implantable microcomponent which may be used a a neural probe for monitoring (Abstract; which reads on “a target location in a neural tissue”).  Kipke teaches a microcomponent electrode can comprise PEODT and carbon nanotubes (claim 6).  Additionally, Kipke teaches a neural probe incorporating a micro-component electrode (Figure 12A-D; [0024]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the taught electrode and measurement of dopamine taught by Samba to incorporate the teachings of neural probe implantation for monitoring, as described by Kipke, because the implantable microscale neural probes are important tools for neuroscience (Kipke; [0005]).

Regarding claim 2, Kipke does not teach measurements performed after synaptic firing, therefore it would be measuring tonic dopamine.

Regarding claim 3, Samba nor Kipke explicitly state the diameter or length of the carbon nanotubes.  However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

nd ¶, 2.1. Deposition of PEDOT-CNT, p. 549).

Regarding claim 7, Samba teaches measurement of various concentrations of dopamine under controlled conditions with square wave voltammetry (Figure 2B), which may be used to fabricate a calibration curve (Figure 3); it is well known to those of ordinary skill in the art that calibration curves may be utilized to determine the concentration of unknown solutions.

Regarding claim 8, Samba teaches a gold microelectrode (1st ¶, 2.1. Deposition of PEDOT-CNT, p. 549).

Regarding claims 9 and 10, Samba teaches square wave voltammograms were recorded from a start potential EST = -0.2 V to an end potential EE = 0.5 V with a pulse height ESW of 25 mV, a step height ΔE of 4 mV, a pulse width Pw of 100 ms (2.3. Neurotransmitter Sensing, p. 550).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  It would be obvious to one of ordinary skill in the art to optimize the conditions for performing square wave voltammetry as part of routine experimentation, including using conditions that meet the limitations of the instant claims.


The cited prior art references do not teach the particular application voltages.
However, one of ordinary skill in the art would have obvious to optimize the conditions for performing analysis as part of routine experimentation, including using conditions such that stimulation of voltage would be applied that meet the limitations of the instant claims. 

Regarding claim 15, Samba teaches a composite material PEDOT-CNT for neurotransmitter sensing (last ¶, 1 Introduction, p. 549).

Regarding claim 16, Kipke teaches a micro-components as a single-strand microthread probe (having the electrically conductive region/site at the tip) and 1-dimensional linear electrode arrays (array of conductive sites positioned along the axial dimension) ([0093]).

Regarding claim 17, Kipke teaches in vivo implantation in rat motor cortex ([0123]).

.

Allowable Subject Matter
Claims 5, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art references teach electrodepositing onto electrode with no more than 2.1 mA cm-2 (= 2.1 mC cm-2 as detailed in R. Gerwing, et al., “PEDOT-CNT composite microelectrodes for recording and electrostimulation applications: fabrication, morphology, and electrical properties”, Frontiers in Neuroengineering, 5, Article 8, p. 1-11, May 2012; cited by Samba), which is lower than the claimed limitations in claims 5 and 6.  Further, neither reference mentions or suggest any norepinephrine concentration in the targeted neural tissue (as in instant claim 13), nor any target area explicitly listed by instant claim 14.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.

The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795   
11 March 2022